DETAILAD ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. 
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of copending Application No. 16/614,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant 
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/714,889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application merely claims an opcode for the fixed-point to float-point data conversion computation device, where an opcode is inherently required for all computing device operations.
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 16/714,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application merely claims parsing an opcode for the fixed-point to float-point data conversion computation device, where parsing an opcode is inherently required for all computing device operations.
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/714,946 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application merely claims an opcode/instruction operation for the 
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 16/714,974 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application merely claims a broader scope for the fixed-point to float-point data conversion computation device. For example the claimed invention does not require configuration instructions.
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/715,009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application merely claims a broader scope for the fixed-point to float-point data conversion computation device. For example the claimed invention does not require determining decimal point position of the first input data.
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/715,037 (reference 
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 16/715,170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application merely claims a broader scope for the fixed-point to float-point data conversion computation device. For example the claimed invention does not require determining decimal point position of the first input data and a bit width of fixed-point data.
Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/715,235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application merely claims a broader scope for the fixed-point to float-point data conversion computation device. 
s 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-14 of copending Application No. 16/715,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application merely claims a broader scope for the fixed-point to float-point data conversion computation device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) and (d):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
1 recites the limitation "the one or more operation instructions" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claims 16-17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 is not a proper depend claim as it claims a different invention that uses the features of parent claim 15 rather than further limits from parent claim 15. 
Claim 17 depends on claim 16; thus it is rejected for the same reason as set forth above. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nurvitadhi (US 2019/0,205,746) in view of Hinds (US 7,236,995).
	
Referring to claims 1 and 15-18, Nurvitadhi discloses a computation device to perform a network model computation (fig. 18, neural network computation), wherein the network model comprises: a neural network model (fig. 18, neural network 1808); the computation device comprising: 
a computation unit (fig. 45, system 4500), a controller unit (fig. 45, processing subsystem 4501) and a storage unit (fig. 45, storage 4515; fig. 18, dataset 1802), wherein the storage unit comprises a data input/output unit (fig. 45, to/from I/O hub 4507); wherein:
the data input/output unit is to obtain network model (fig. 18, dataset 1802, network model 1806);
the controller unit is to extract the computation instruction (fig. 7, instructions 710/730) from the storage unit and decode the computation instruction to obtain computation instructions (fig. 7m opcode decode 740);

Hinds discloses the data input/output unit is to obtain input data (figs. 3A/3B, fixed point data) and computation instruction (fig. 4, integer to floating-point), wherein the input data is fixed-point data (figs. 3A/3B, fixed-point);
the computation unit is to compute the input data according to operation instructions to obtain a result (fig. 4, float-point) of the computation instruction, wherein the results of computation instructions are floating-point data.
Nurvitadhi and Hinds are analogous art because they are from the same field of endeavor in computing environment. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of Nurvitadhi and Hinds before him or her to modify the neural network processors of Nurvitadhi to include the integer to floating-point conversion of Hinds, thereafter the neural network processors includes the feature of integer to float-pointing conversion processing. The suggestion and/or motivation for doing so would be obtaining the advantage of improved data processing performance (2:1-29) as suggested by Hinds. Therefore, it would have been obvious to combine Nurvitadhi with Hinds to obtain the invention as specified in the instant application claims.


As to claims 3 and 8, Nurvitadhi discloses the device of claim 1, wherein the controller unit includes: an instruction cache unit (fig. 1, cache 104) to store a computation instruction (fig. 1, instructions 109) associated with the network model, an instruction processing unit (fig. 1, processor 102) to decode the computation instruction to obtain the operation instructions, and a storage queue unit (para. 0156, command queue) to store an instruction queue, the instruction queue comprising operation instructions or computation instructions, wherein the operation instructions or computation instructions are to be executed in a sequence.

As to claims 4 and 19-21, Hinds discloses the computation device of claim 3, wherein the data input/output unit obtains a data conversion instruction (fig. 4, integer to floating-point), and the data conversion instruction includes an opcode (11:15-12:11, opcodes) wherein: the opcode include information of a 

As to claim 6, Hinds discloses the device of claim 1, wherein the operation unit includes a plurality of operation modules, the plurality of operation modules to execute n-stage pipeline computations (fig. 4, six stages pipeline).

As to claim 7, Hinds discloses the device of claim 6, wherein the controller unit transmits a decimal point position (fig. 8, decimal point location) of the input data to the operation unit, and the operation unit includes: a derivation unit (fig. 4, pipeline stages 2-4) to derive a decimal point position of intermediate result according to the decimal point position of the input data (fig. 8, floating point value result 750).




As to claims 12 and 13-14, Nurvitadhi discloses the device of claim 9, wherein the primary processing circuit includes a conversion processing circuit (fig. 18, converting data 1812 to result 1814; fig. 21B, multiplication I 2122 * W 2124), an activation processing circuit (fig. 18, neural network 1808) and an addition processing circuit (fig. 36, adder tree circuit 3650), wherein the conversion processing circuit performs a conversion operation between a first data structure (fig. 21B, input 2122/2124) and a second data structure (fig. 21B, output 2126) on data blocks or intermediate results received by the primary processing circuit (fig. 16A, layers), the activation processing circuit performs an activation operation (fig. 17, RNN operation 1700) on data in the primary processing circuit, and the addition processing circuit performs an addition operation (fig. 36, accumulator 3670, adder 3650).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The inclusion of features from “a dependency relationship processing unit that determining whether existence of an associated relationship between a first operation instruction and a zeroth operation instruction prior the first operation instruction, caching the first operation …; said determining includes extracting a first storage address interval of data required …, extracting a zeroth address interval …”.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 8,190,664 discloses conversion of packed decimal to decimal floating point integers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andy Caldwell can be reached on (571)272-3702.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182